     Case 2:19-cv-02072-TLN-DMC Document 22 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL SCOTT DAVIS,                              No. 2:19-CV-02072-TLN-DMC
12                        Plaintiff,
13            v.                                        ORDER
14    SCOTT JONES, et al.,
15                        Defendants.
16

17          Plaintiff, who is proceeding pro se, brings this civil rights action pursuant to 42 U.S.C. §

18   1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20          On August 20, 2020, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. (ECF No. 16.) No objections to the findings and

23   recommendations have been filed.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
     Case 2:19-cv-02072-TLN-DMC Document 22 Filed 10/05/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.     The findings and recommendations filed August 20, 2020 (ECF No. 16), are

 3   ADOPTED IN FULL;

 4         2.     This action shall proceed on the Second Amended Complaint solely on Plaintiff’s

 5   Eighth Amendment claim against Defendant J. Holt; and

 6         3.     All other claims and Defendants are DISMISSED.

 7         IT IS SO ORDERED.

 8   DATED: October 2, 2020

 9

10

11                                                           Troy L. Nunley
12                                                           United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
